internal_revenue_service number release date index number --------------------------------------- ----------------------------- ------------------------- in re -------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-120250-11 date november legend settlor trust trust trust trust -------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------- ---------------------------------------------------------------------------------------- ------------------------------------------------------------ -------------------------------- ------------------------- --------------------------- ------------------- child child child company corporation date spouse trustee --------------------------- state state state court ---------------------------------------------------------------------------------------- ----------------------------- -------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- --------- foundation individual individual individual individual ------------------------- ------------------------------------------------------- ---------------------- ------------------------ --------------------- -------------------------- plr-120250-11 dear ----------------- this letter responds to the date letter and subsequent correspondence from your authorized representative requesting gift and generation-skipping_transfer gst tax rulings with respect to the proposed modifications and restatement of trust the facts and representations submitted are summarized as follows on date a date after date settlor established trust an irrevocable_trust to benefit his three children child child and child and their issue trust directed the trustee to establish three separate and equal trusts trust to benefit child and child 1’s issue trust to benefit child and child 2’s issue and trust to benefit child and child 3’s issue the trustee is settlor’s spouse spouse also referred to herein as trustee this letter_ruling pertains to trust when trust was created settlor and spouse resided in state currently settlor and spouse reside in state the corpus of trust consists entirely of intangible investment_assets it is represented that settlor allocated sufficient gst_exemption to trust to cause trust and the trusts created thereunder to have an inclusion_ratio of zero currently trust is administered under the laws of state trustee proposes to petition court for a court order to change the situs of trust to state and to modify trust as follows trust will be modified to change the reference to beneficiary to primary beneficiary and to change the reference to state to state throughout trust article iii contains the distribution and termination provisions article iii provides that if there are no surviving descendants of settlor the trust estate will pass to settlor’s heirs at law under state law the parties represent that state is a scrivener’s error this article will be modified to replace state with the following under the laws of the state in which settlor is domiciled immediately prior to the date of the distribution or his death whichever is earlier article iii also provides that trust and trusts created thereunder will terminate not later than one day less than twenty-one years after the death of the last survivor of settlor and settlor’s issue who are living on the date of execution of trust this provision will be modified by inserting date in place of on the date of execution article iv contains the trustee administration provisions article iv a describes the trustees powers and duties paragraph gives the trustees the power to retain property transferred to the trust including stock in company without liability this provision will be modified to insert corporation for company plr-120250-11 the last sentence of article iv a provides that notwithstanding anything herein to the contrary any power granted to any trustee hereunder shall be limited to the extent necessary to cause such power not to constitute a general_power_of_appointment under sec_2041 of the code the proposed modification adds the following or to cause any trust created hereunder to be treated as a grantor_trust with respect to settlor under the provisions of subchapter_j of the code in addition trustees shall have no liability with respect to any investment in or purchase or sale of interests in any corporation partnership general or limited limited_liability_company or other entity that is controlled directly or indirectly by a group consisting of settlor spouse and or one or more of settlor’s descendants so long as the price is the fair_market_value of the stock partnership_interest membership interest or other_securities the family securities being acquired or sold determined on the basis of either i a qualified independent appraisal or ii a written_agreement between the trust and the purchaser or seller as applicable that provides for adjustment of an agreed purchase_price or quantity of family securities based upon a final agreement with the internal_revenue_service or a final and non-appealable determination of value by a court of appropriate jurisdiction nor shall they have any duty to sell for reasons of diversification or otherwise the family securities article iv b refers to any applicable uniform gift to minors act the proposed modification inserts the words or transfer after the word gift article iv c sets forth what considerations a trustee should consider in exercising his or her discretion in making discretionary distributions to any beneficiary the proposed modification removes a sentence that relieved the trustee from the requirement to seek out any beneficiary for purposes of determining the circumstances of such beneficiary article iv d requires the trustee to provide statements to the beneficiaries regarding the trust accounts the proposed modification eliminates this requirement the proposed modifications will add a new paragraph e to article iv this paragraph allows the trustees to divide a_trust at any time there is more than one primary beneficiary of any trust the trustees are also authorized to divide a_trust at any time when the gst_exemption is allocated to a portion but less than all of the trust in order to create two separate trusts with one resulting trust having an inclusion_ratio of zero and the other resulting trust having an inclusion_ratio of one the proposed modifications will add a new article v which to the extent trust or trusts created thereunder hold shares of an s_corporation governed by sec_1361 et seq plr-120250-11 of the code gives the trustees authority to make an election under sec_1361 to be treated as an electing_small_business_trust and in the absence of such election to administer the trust as a qualified_subchapter_s_trust article v will be renamed article vi this article prohibits a beneficiary from selling transferring or alienating any interest in trust the proposed modification will expressly provide that each trust created under trust is a spendthrift trust article vii contains the successor trustee provisions paragraph b provides that when spouse ceases to be a trustee then individual and individual will serve as co-trustees if individual fails or declines to serve then individual shall serve as a successor co-trustee if individual fails or declines to serve then individual shall serve as a successor co-trustee paragraph c provides that at such time when spouse ceases to serve as a trustee then the beneficiary shall upon attaining the age of twenty-five years become a co-trustee upon attaining the age of thirty years such beneficiary shall serve in place of every co-trustee who is not an independent_trustee in addition at such time as spouse is no longer serving as a trustee any beneficiary who is over the age of thirty may remove or appoint any trustee or co-trustee including such beneficiary provided following such removal and appointment at least one-half of all trustees are independent trustees paragraph d provides that the individual trustee or co-trustees may appoint any corporate trustee to serve with or in place of said individual trustee and may remove any corporate trustee with or without appointment of a successor corporate trustee any corporate trustee may resign at any time upon the appointment of a successor corporate trustee if any removal is by a non-independent trustee or if a successor trustee is not an independent_trustee then the remaining trustees shall appoint such number of independent trustees as necessary to cause at least one-half of all trustees at all times to be independent trustees paragraph g provides that if the office of trustee becomes vacant and is not filled under paragraphs b through f of article vii then the majority of competent adult beneficiaries may act as trustees or any one of the beneficiaries may act as trustee paragraph i defines independent_trustee to mean a trustee who is not a related and subordinate party within the meaning of sec_672 of the code and who is not settlor’s spouse or anyone occupying the following named relations to settlor father mother descendant brother or sister an employee of settlor a corporation or any employee of a corporation in which the stock-holdings of settlor and the trust are significant from the standpoint of voting control or a subordinate employee of a corporation in which settlor is an executive following the death of settlor or at any other time when a determination is being made as to whether a trustee is an plr-120250-11 independent_trustee with respect to one or more of the then beneficiaries of a_trust such determination shall be made by treating the beneficiary as if the beneficiary were settlor of the affected trust on date individual sec_1 and each irrevocably and absolutely disclaimed his right to serve at any time as successor trustee of trust article vii will be renamed article viii and will be modified to reflect these renunciations and provide for alternative successor trustees as follows paragraph b provides that trustee is given the right during her lifetime to remove or appoint any trustee including a corporate trustee provided that trustee may only remove a trustee if at least one-half of the remaining trustees are independent trustees and she may only appoint a trustee who is an independent_trustee paragraph c provides that settlor may never serve as a trustee during settlor’s life settlor has the power to remove and replace any trustee with a person who is an independent_trustee paragraph d provides that after the death or incapacities of settlor and spouse or at such time as trustee ceases to serve as a trustee and no successor trustee appointed by settor or trustee is serving all of settlor’s children who are then living shall automatically become co- trustees of each such trust the trustee who is the child of settlor for whom the trust is named and identified the named child together with any trustees appointed by the named child or who succeed to the named child’s position as trustee shall collectively have two votes with respect to all matters to be decided by the trustees of such trust and each of the other two children of settlor shall have in his or her capacity as a trustee one vote should one of settlor’s children other than the named child not be living fail to qualify or for any other reason cease to serve as a trustee of such trust the total number of votes cast by all trustees shall be reduced to two with one being cast collectively by the named child and his or her appointees and successors in his her or their capacity as trustee s and the remaining vote being cast by the other child of settlor who is serving as trustee upon the death resignations or ceasing to serve of both children of settlor who are not the named child the named child shall serve as sole trustee of such trust the named child may at any time and from time to time name any person to serve in the named child’s place as trustee or to serve as co-trustee with such named child and or remove any person so appointed but all such trustees so appointed by the child shall collectively share the vote or votes allotted to the trustee who is the named child and such appointments shall not increase such vote or votes provided at such time as no child of settlor who is not the plr-120250-11 named child is serving as trustee of the named child’s trust the named child may only appoint or remove the trustees of such trust in a manner which results in at least one-half of the trustees of the trust being independent trustees paragraph e provides that upon the death of any primary beneficiary his or her surviving_spouse shall serve as a co-trustee of any trust of which all succeeding primary beneficiaries or permissible distributees other than such surviving_spouse are under the age of twenty-five years if such surviving_spouse would at any time be the sole trustee of such trust no action shall be taken by the trust until foundation appoints a co-trustee of such trust such co-trustee together with the surviving_spouse will serve as the sole trustees with each trustee having a single vote at such time as any descendant of the named child attains the age of twenty-five years and is a primary beneficiary of a_trust adult descendent such adult descendant shall automatically become a trustee of the trust in the place of the children of the settlor who are then serving as trustees or the trustee appointed by foundation such adult descendant may serve as the sole trustee of such trust a majority of adult descendants who are then serving as the trustee s of the trust may appoint or remove the trustees of such trust in a manner which results in at least one-half of the trustees of the trust being independent trustees a trustee appointed by foundation shall serve as sole trustee in the absence of both the surviving_spouse trustee and an adult descendant trustee any trustee appointed by foundation must be an independent_trustee paragraph f provides that if at any time a trustee is prohibited by this instrument from acting because that trustee is not an independent_trustee such trustee may appoint an independent_trustee to act in his or her place and exercise such vote as the trustee otherwise would have been able to exercise article viii contains miscellaneous provisions paragraph c explains under what circumstances a trustee may be held liable this provision will be renamed article ix and is modified to provide that a corporate trustee may notwithstanding the duties restrictions and liabilities otherwise imposed by state law lend funds to a corporate trustee or an affiliate of the corporate trustee purchase assets from or sell assets to a trustee or an affiliate of the trustee purchase and sell assets between two trusts of which the corporate trustee is the trustee and purchase or sell share securities or other financial instruments of a corporate trustee or affiliate paragraph f provides that the governing law of trust is the law of state this provision is modified to provide that trust will be governed construed and administered plr-120250-11 according to state law and expressly provides that the trustees may change the situs of trust article ix provides that trust is irrevocable and that settlor has no reversionary_interest in trust this article will be renamed article x and is modified by adding the following the independent trustees of any trust created hereunder shall have the power exercisable in their sole discretion to make modifications as are reasonably necessary to ensure that such trust continues to qualify as a gst_exemption trust trustee requests the following rulings the change in situs of trust from state to state will not cause trust to lose its exempt status from gst tax the proposed modifications and restatement of trust will not cause any distribution from or termination of any interests in trust and trusts created thereunder to be subject_to the gst tax the proposed modifications and restatement of trust will not cause any beneficiary of trust to have made a gift_for gift_tax purposes law and analysis ruling sec_1 and sec_2601 of the internal_revenue_code imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person sec_2631 as in effect for applicable years of the trust provides that for purposes of determining the inclusion_ratio every individual shall be allowed a plr-120250-11 gst_exemption of dollar_figure adjusted for inflation which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under paragraph b or of this section hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener's error will not cause an exempt trust to become subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law plr-120250-11 will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example provides as follows in grantor who was domiciled in state x executed an irrevocable_trust for the benefit of grantor's issue naming a state x bank as trustee under the terms of the trust the trust is to terminate in all events no later than years after the death of the last to die of certain designated individuals living at the time the trust was executed the provisions of the trust do not specify that any particular state law is to govern the administration and construction of the trust in state x the common_law rule_against_perpetuities applies to trusts in a state y bank is named as sole trustee the effect of changing trustees is that the situs of the trust changes to state y and the laws of state y govern the administration and construction of the trust state y law contains no rule_against_perpetuities in this case however in view of the terms of the trust instrument the trust will terminate at the same time before and after the change in situs accordingly the change in situs does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the transfer furthermore the change in situs does not extend the time for vesting of any beneficial_interest in the trust beyond that provided for in the original trust therefore the trust will not be subject_to the provisions of chapter if in this example as a result of the change in situs state y law governed such that the time for vesting was extended beyond the period prescribed under the terms of the original trust instrument the trust would not retain exempt status plr-120250-11 sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor's issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter no guidance has been issued concerning judicial modifications that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a modification that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust in this case trust provides that state law governs the trust and all trusts created thereunder when settlor executed trust settlor and spouse resided in state currently they reside in state the proposed modification provides that trust will be governed construed and administered according to state law the proposed change in situs and governing law will not change the termination_date of any trust created under trust thus the proposed change in situs will not shift any beneficial_interest in trust and will not extend the time for vesting of any beneficial_interest in trust accordingly based upon the facts submitted and representations made and assuming court issues an order modifying trust as described above we conclude that the change in situs of trust from state to state will not cause trust to lose its exempt status from gst tax the proposed modifications of trust to replace the reference to state to under the laws of the state in which settlor is domiciled immediately prior to the date of the distribution or his death whichever is earlier will correct a scrivener’s error thus under sec_26_2601-1 this modification will not shift a beneficial_interest or extend the time for vesting of any beneficial_interest the other proposed modifications of trust are administrative in nature and under sec_26_2601-1 will not be considered to shift a beneficial_interest to a lower generation in the trust see example of sec_26_2601-1 further as discussed above the proposed modifications will not change the termination_date of trust accordingly based upon the facts submitted and the representations made and assuming court issues an order modifying trust as described above we conclude that the proposed modifications and restatement of trust will not cause trust to be subject_to the gst tax ruling plr-120250-11 sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the beneficiaries of trust will have the same interest after the proposed modifications that they had prior to the modifications because the beneficial interests of the beneficiaries are substantially the same no transfer of property will be deemed to occur as a result of the modifications accordingly based on the facts submitted and the representations made and assuming court issues an order modifying trust as described above we conclude that the proposed modifications and restatement of trust will not cause any beneficiary of trust to have made a gift_for gift_tax purposes in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the sec_2601 rulings are based upon a representation that settlor allocated sufficient gst_exemption to trust to cause trust and the trusts created thereunder to have an inclusion_ratio of zero this office has not verified whether trust has sufficient gst_exemption to cause trust and the trusts created thereunder to have an inclusion_ratio of zero the proposed modifications will not cause the inclusion_ratio of trust to change whether the inclusion_ratio is zero or between one and zero however trust will be subject_to gst tax if the inclusion_ratio is not zero further no opinion is expressed or implied concerning the estate_tax consequences of the taxpayers requesting the rulings in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the plr-120250-11 material submitted in support of the request for rulings it is subject_to verification on examination the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
